Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/2/2021 has been entered.  

Election/Restrictions
Generic claim 1 is allowable. The restriction requirement among Species A-B, as set forth in the Office action mailed on 5/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 10 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhi Yang (Allen) Xue on December 22, 2021.
The application has been amended as follows: 
	In claim 1, line 9, the phrase “of the flange” has been changed to –of each flange—
	In claim 1, line 12, the phrase “of outer perimeter of a section of the elastic hose” has been changed to –of an outer perimeter of a section of the elastomeric hose—
	In claim 1, line 13, the phrase “of the flange (4) and a width d of the flange” has been changed to –of each flange (4) and a width d of each flange—
	In claim 4, line 4, the phrase “transition between the inner sidewall” has been changed to –transition and between the inner sidewall—
	In claim 6, line 3, the phrase “having an radius” has been changed to –having a radius—

In claim 10, lines 2-3, the phrase “part (71, 72), wherein the cartridge body (7) is of a П shape;” has been changed to –part (71, 72);–
	In claim 10, line 5, the phrase “detachably mounting” has been changed to –detachably mount—

 Allowable Subject Matter
Claims 1, 3-4, 6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: see previous Non-Final Office Action dated 8/10/2021 for commentary regarding allowably subject matter, Examiner noting that the flange/surface profile features of the elastomeric-hose-compressing part expressed in claim 1 reduce wear of the elastomeric hose and extend service life.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746